Electronically Filed
                                                       Supreme Court
                                                       SCWC-29649
                                                       30-AUG-2013
                                                       09:25 AM




                            SCWC-29649

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DANIEL K. KANAHELE, WARREN S. BLUM, LISA BUCHANAN,
                JAMES L. CONNIFF, and CAMBRIA MOSS,
                 Petitioners/Plaintiffs-Appellants,

                                   vs.

             MAUI COUNTY COUNCIL and COUNTY OF MAUI,
                Respondents/Defendants-Appellees,

                               and

                     HONUA#ULA PARTNERS, LLC,
             Respondent/Defendant-Intervenor-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29649; CIV. NO. 08-1-0115(3))

                        ORDER OF CORRECTION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          IT IS HEREBY ORDERED that the Opinion of the Court, filed

on August 8, 2013, is corrected as follows:

          1. On page 5, line 13:

          Change “t 12:51 p.m.” to “at 12:51 p.m.”

          2. On page 35, line 8:

          Change “out” to “outside”
           3. On page 56, footnote 25:

           Delete the period that precedes the parenthesis at the

end of the footnote

           4. On page 56, footnote 25:

           Insert a period outside the parenthesis at the end of the

footnote

           5. On page 56, footnote 27, line 7:

           Insert a space between “§ 92-8” and “(2012)”

           6. On page 63, line 2:

           Delete “committee”

           7. On page 80, in the attorney credits:

           Insert an “s” after “respondent” in “Mary Blaine Johnston

for respondent Maui County Council and County in Maui”

           The Clerk of the Court is directed to take all necessary

steps to notify the publishing agencies of these changes.

           DATED: Honolulu, Hawai#i, August 30, 2013.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack